EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner called Mr. Lindenbaum on 04 May 2022 to discuss amendments to place the claims in condition for allowance (see attached Interview Summary). Authorization for this Examiner’s amendment was given in a voicemail left by Mr. David G. Lindenbaum on 06 May 2022.

The application has been amended as follows:
Claim 1, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 1 has been amended to add the phrase - - an oxygen mask; - - between lines 3 and 4.

Claim 1, line 5 has been amended to replace the phrase “oxygen mask” with the phrase - - outer surface of the oxygen mask when the oxygen mask is placed over the mouth of the user - -.

Claim 1, line 6 has been amended to replace the phrase “a temperature sensor located outside the housing” with the phrase - - a temperature sensor connected to the housing via an adjustable arm - -.

Claim 1, line 17 has been amended to delete the comma.

Claim 2, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 3, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 3, line 2 has been amended to replace the term “device” with the term - - system - -.

Claim 4, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 4, line 3 has been amended to replace the phrase “a vent” with the phrase - - the vent - -.

Claim 5, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 5, line 2 has been amended to replace the term “device” with the term - - system - -.

Claim 6, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 7, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 8, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 9, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 10, line 1 has been amended to replace the term “device” with the term - - system - -.

Claim 10, line 2 has been amended to replace the term “device” with the term - - system - -.

Claim 11, line 4 has been amended to add the phrase - - via an adjustable arm - - after the phrase “oxygen mask”.

Claim 15, line 2 has been amended to replace the phrase “a vent” with the phrase - - the vent - -.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art teaches or suggests, either alone or in combination, a system comprising a temperature sensor connected to a housing via an adjustable arm, in combination with the other claimed elements. Regarding claim 11, none of the prior art teaches or suggests, either alone or in combination, a system comprising a temperature sensor located adjacent to a vent of an oxygen mask via an adjustable arm, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791